DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 10-11, 13, 18, 22, 24, 30, 33, 34 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dobbin (USPN 2016/0195125).
	Regarding claims 10, 11, 22, Dobbin discloses a joint (100) comprising: a structure (such as an aircraft 110); 
an end of a fastener (120) protruding from the structure; and  an unitary cap having an annular base (210) terminating at a base rim  (211) and a mating feature (a flange 224 engages with a surface of the structure 110) on an external side of the annular base, the annular base being at least substantially in abutment with the structure and the cap forming a sealed air cavity around the end of the fastener, the joint  comprising a cured sealing material (140)  enclosing at least part of the mating feature to secure the cap to the structure .
	Regarding claim 13, Dobbin discloses a sealing material distribution tool (see figures 2, 4) for injecting sealing  material around an external side of a spark prevention cap, the tool comprising: an annular passage (260), a sealing material inlet (250) to the annular passage and a sealing material outlet (270) from the annular passage, wherein the sealing material outlet has an annular configuration configured to distribute sealing material circumferentially about the external side of the spark prevention cap  (see figure 1, par. 0047).
Regarding claim 18, Dobbin wherein the annular pipe is resilient (a circular pipe in figure 4 is made of a flexible material).
Regarding claim 24, Dobbin discloses wherein the mating feature (the flange) is spaced from the base rim (211) (see figure 6).
Regarding claim 30, Dobbin discloses one-piece spark prevention cap for forming a sealed cavity (130) around an end (120) of a fastener protruding from a surface of a structure (110), the cap comprising:
a cap body with an annular base (210) terminating at a base rim (211) which surrounds an opening into a central cavity for receiving the end of the fastener; and the annular base having an external circumferential surface extending from the base rim, and a recess (240) in the external circumferential surface configured to contact a sealant material (140) applied externally to the cap.
Regarding claim 33, Dobbin discloses a method of forming a sealed cavity (130) around an end (120) of a fastener protruding from a surface of a structure (110), the method comprising: fitting a spark prevention cap (200) over the end of the fastener (see figures 1-2); the spark prevention cap comprising a cap body with an annular base (210) terminating at a base rim  (211) which surrounds an opening into a central cavity (130) for receiving the end of the fastener; and the method further comprising: disposing a sealing material distribution tool (260, 250, 270) for injecting sealing material around an external side of the spark prevention cap; and injecting sealing material (140) through the sealing material distribution tool around the juncture of the structure and the cap.
Regarding claim 34, Dobbin discloses wherein the sealing material distribution tool comprises an annular passage (260) and a sealing material outlet (270) from the annular passage with an annular configuration configured to distribute sealing material circumferentially about the spark prevention cap.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dobbin in view of Erickson (USPN 2017/0057137).
	Regarding claim 14, Dobbin discloses the sealing material outlet, but does not disclose a plurality outlet as claimed.
	Erickson discloses sealing injection tool (figure 1) comprises a plurality of sealing material outlets (50).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sealing tool of Dobbin to incorporate a plurality of outlets as disclosed by Erickson to reduce or minimize a formation of air bubbles during a sealing process.
3.	Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Dobbin in view of Erickson (USPN 2017/0057137).
Regarding claims 31-32, Dobbin discloses recess, but does not disclose a plurality recesses as claimed.
Erickson discloses sealing injection tool (figure 1) comprises a plurality of recesses (51).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sealing tool of Dobbin to incorporate a plurality of recesses as disclosed by Erickson to reduce or minimize a formation of air bubbles during a sealing process.
Allowable Subject Matter
4.	Claims 15-16, 23, 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 is allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A one-piece spark prevention cap for forming a sealed cavity around an end of a fastener protruding from a surface of a structure, the cap comprising: the flange extends substantially parallel to the plane defined by the base rim from the juncture with the external side of the annular base to a free end of the flange as recited in claim 29.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836